SMITH, GAMBRELL & RUSSELL, LLP
444 SOUTH FLOWER STREET, SUITE 1700

Los ANGELES, CALIFORNIA 90071

TELEPHONE: 213 358-7200

Cas

aA B&B WO NO

0 won DBD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

P 8:20-cv-00909-DOC-DFM Document 26 Filed 09/03/20 Page 1of1 Page ID #:96

ANNE K. EDWARDS (SBN 110424
SMITH, GAMBRELL & RUSSELL, LLP
444 South Flower Street, Suite 1700

Los Angeles, California 90071

Telep hone: Q 13) 358-7200

Facsimile: (213) 358-7300

Email: aedwards@sgrlaw.com

Attorneys for Defendant,
CRISTEK INTERCONNECTS, INC.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION AT SANTA ANA

CPS INTERMOUNTAIN, INC., a California! Case No. 8:20-CV-00909-DOC
corporation, (DFMx)

Plaintiff,

VS. ORDER RE STIPULATION ON
PROTECTIVE ORDER

CRISTEK INTERCONNECTS, INC.
California corporation, and DOES 1- i0.

Defendants.

 

 

Upon review of the Stipulation on Protective Order filed by counsel for Plaintiff
and Defendant in this action, and for good cause appearing thereon, the Court finds as

follows:

IT IS ORDERED that the Stipulation on Protective Order is approved.
DATED: September 3, 2020 aw, »fn—_\)
e Hon

le Douglas fF. McCormick
United States Magistrate Judge

SGR/23230902

1
ORDER RE STIPULATION ON PROTECTIVE ORDER

 

 

=

 
